DETAILED ACTION
In Reply filed on 04/22/2020, Claims 1-9 are pending. Claims 1-9 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020, 07/01/2020, 03/03/2021, 05/25/2021, and 09/24/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0003], the meaning of the phrase “More energy should be charged in order to fuse them as much as metal” is unclear 
[0047], the meaning of the phrase “an amorphous substance is formed much in a focused state and a crystalline substance is formed much in an unfocused state” is unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a main component of a metal constituting the metal oxide" in line 1.  Claim 5 is depended on Claim 1 which recites “a ceramic powder”. However, ceramic material can be inorganic, nonmetallic material. Therefore, there is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, claim 5 is interpreted as depended upon Claim 4 which recites “the powder includes a metal oxide” and provide sufficient antecedent basis for the limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer).
Regarding Claim 1, Monsheimer teaches a method of producing a ceramic manufactured object ([0002], the pulverulent substrate can include ceramic [0057]), comprising repeatedly performing: (i) a step of leveling a ceramic powder to form a powder layer (Figure 1, a doctor blade 2 is use to distribute a thin layers of substrate on the moveable base [0091]); and (ii) a step of irradiating the powder layer with a laser beam based on three-dimensional data to crystallize an irradiated site (Figure 1, laser or energy source 5 introduced a wavelength to bond the substrate powders [0091])  ; wherein in the step (ii), a surface of the powder layer is irradiated with the laser beam in an unfocused state ([0087], energy is introduced in focused or unfocused form).
Regarding Claim 2, Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1, wherein in the step (ii), preliminary heating is not performed ([0038]-[0044], preheating is not a necessary step in the process for producing a three-dimensional object; thus it is implied preliminary heating did not occur).
Regarding Claim 3, Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1, wherein in the step (ii), the laser beam has an energy of fusing the powder layer at the irradiated site ([0043] and [0091]).
Regarding Claim 4, Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1, wherein the powder includes a metal oxide as a main component ([0057], powder material comprise 1-70% by weight of metal fillers. Since the amount of metal fillers is greater than 50%, it can be considered as the main component within the powder).
Regarding Claim 7, Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1, wherein the laser is either an Nd:YAG laser or a Yb fiber laser ([0043], YAG laser and Claim 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer) as applied to claim 1 EP2,276,711 B1 (“Wissenbach et al” hereinafter Wissenbach).
Regarding Claim 5, Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1. Monsheimer fails to teach a main component of a metal constituting the metal oxide is aluminum.
However, Wissenbach teaches main component of a metal constituting the metal oxide is aluminum ([0025, 0036], the material is aluminum oxide).
Monsheimer and Wissenbach are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing to produce ceramic object using laser source. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metal oxide disclosed by Monsheimer by aluminum oxide as taught by Wissenbach because utilizing one known powder material in place of another powder material also suitability in the field of additive manufacturing using laser light is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 6, Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1. Monsheimer fails to teach a weight loss caused by heating of the powder to 800°C is 2% or less.
However, Wissenbach teaches the powder material used to produce an object is binder-free ([0019]) and metal oxides ([0021]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the powder material disclosed by Monsheimer by the binder free powder material disclosed by Wissenbach because 
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer).
Regarding Claim 8, Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1, wherein the powder layer has a layer thickness of 5µm or more to 100µm or less ([0023], 0.05 mm to 0.2 mm).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer) as applied to claim 1 above, and further in view of WO2012/102655 (Snis).
Regarding Claim 9, Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1. Monsheimer fails to explicitly teach a ratio D/L, that is a ratio of a fusion depth D to a fusion width L of the powder generated by single irradiation with the laser falls within a range of 0.2<D/L<0.7. 
Snis teaches that it was known in the art at the time of the invention that adjusting said fusion depth and fusion width will change the temperature profile of the laser beam on the powder layers (Figure 2) which will directly affect the manufactured object by controlling the temperature and speeding-up of the production (Page 3, lines 29-32). Therefore, the temperature profile of the laser beam upon the powder layers is a variable that can be modified, among others, by varying the fusion depth and fusion width of said laser. 
For that reason, the fusion depth and width, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the fusion depth and width cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by result effective experimentation, the fusion depth and width in the method of Monsheimer to obtain the claimed temperature profile (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY). YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744